ORDER
PER CURIAM.
It appearing that the appellant filed a Notice of Appeal (NOA) here after having first filed for reconsideration before the Board of Veterans’ Appeals (BVA), and it further appearing that while this case was pending before the Court, the BVA decided the case on reconsideration and appellant has filed a timely NOA from that decision, denoted as an amended NOA, on April 11, 1991, it is
ORDERED, sua sponte, that payment of the filing fee on the April 11, 1991, NOA is waived (compare Fed.R.App.P. 4(a)(4) with U.S.VetApp.R. 3(e) (effective May 1, 1991)), and that appeal will be assigned a new docket number and proceed in the normal course on appeal. It is further
ORDERED, sua sponte, that the instant appeal is dismissed. See Rosler v. Derwinski, 1 Vet.App. 241 (1991).